

116 HR 2029 IH: Studying the Missing and Murdered Indian Crisis Act of 2019
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2029IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. Gallego (for himself, Ms. Haaland, Mr. Grijalva, Mr. Cole, Mr. Cook, and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Comptroller General of the United States to submit a report on the response of law
			 enforcement agencies to reports of missing or murdered Indians.
	
 1.Short titleThis Act may be cited as the Studying the Missing and Murdered Indian Crisis Act of 2019. 2.DefinitionsIn this Act:
 (1)Covered databaseThe term covered database means— (A)the database of the National Crime Information Center;
 (B)the Combined DNA Index System; (C)the Next Generation Identification System; and
 (D)any other database or system of a law enforcement agency under which a report of a missing or murdered Indian may be submitted, including—
 (i)the Violent Criminal Apprehension Program; or (ii)the National Missing and Unidentified Persons System.
 (2)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. (4)Law enforcement agencyThe term law enforcement agency means a Federal, State, local, or Tribal law enforcement agency.
 (5)Missing or murdered IndianThe term missing or murdered Indian means any Indian who is— (A)reported missing in Indian country or any other location; or
 (B)murdered in Indian country or any other location. (6)Notification SystemThe term notification system means—
 (A)the Criminal Justice Information Network; (B)the AMBER Alert communications network established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.); and
 (C)any other system or public notification system that relates to a report of a missing or murdered Indian, including any State, local, or Tribal notification system.
 3.ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a comprehensive report that includes—
 (1)a review of— (A)each law enforcement agency that has jurisdiction over missing or murdered Indians and the basis for that jurisdiction;
 (B)the response procedures, with respect to a report of a missing or murdered Indian, of— (i)the Federal Bureau of Investigation;
 (ii)the Bureau of Indian Affairs; and (iii)any other Federal law enforcement agency responsible for responding to or investigating a report of a missing or murdered Indian;
 (C)each covered database and notification system; (D)Federal interagency cooperation and notification policies and procedures related to missing or murdered Indians;
 (E)the requirements of each Federal law enforcement agency relating to notifying State, local, or Tribal law enforcement agencies after the Federal law enforcement agency receives a report of a missing or murdered Indian; and
 (F)the public notification requirements of law enforcement agencies relating to missing or murdered Indians;
 (2)recommendations and best practices relating to improving cooperation between and response policies of law enforcement agencies relating to missing and murdered Indians; and
 (3)recommendations relating to— (A)improving how—
 (i)covered databases address instances of missing or murdered Indians, including by improving access to, integrating, and improving the sharing of information between covered databases; and
 (ii)notification systems address instances of missing or murdered Indians, including by improving access to, integrating, and improving the sharing of information between notification systems;
 (B)social, educational, economic, and any other factor that may contribute to an Indian becoming a missing or murdered Indian; and
 (C)legislation to reduce the likelihood that an Indian may become a missing or murdered Indian. 